DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application is filed on 09/13/2016. 
This action is in response to amendment and/or remarks filed on 02/04/2021. In the current amendments, claims 1, 2, 4-5, 8-9, 11-12 and 23 have been amended and claims 1-23 are currently pending and have been examined. 
The claim rejections under 35 U.S.C. § 103 applied to claims 1-23 set forth in the previous Office Action, have been withdrawn due to Applicant’s amendments.

Allowable Subject Matter
In view of amended claims and further search, Claims 1-23 are allowed over the prior art of record.
Reasons for Allowance
The following is an examiner's statement of reasons for allowance:

Independent claim 1 is directed to a system to perform intent-based scheduling via a digital personal assistant, the system comprising: memory; and one or more processors coupled to the memory, the one or more processors configured to: analyze one or more communications from a first user in a conversation between the first user and one or more second users to identify a first communication from the first user that indicates that the first user has an intent to have a first meeting between at least the first user and the one or more second users; analyze one or more communications from the 
None of the prior arts, either alone or in combination, teaches the limitations of claim 1, particularly: “and cause the digital personal assistant to at least one of automatically schedule a time on a first calendar of the first user and one or more second calendars of the one or more respective second users to have the first meeting between at least the first user and the one or more second users or automatically propose the time such that acceptance of the time causes the digital personal assistant to automatically schedule the time on the first calendar of the first user and the one or more second calendars of the one or more respective second users to have the first meeting based at least in part on an inference of the importance of the first meeting and further based at least in part on the first communication and the one or more second communications in the conversation between the first user and the one or more second users indicating that the first user and the one or more second users have the intent to have the first meeting” 

Independent claim 14 is directed to a system to perform intent-based scheduling via a digital personal assistant, the system comprising: memory; and one or more processors coupled to the memory, the one or more processors configured to: identify interactions among a plurality of users; identify a plurality of tools that are used to facilitate the interactions, including identify one or more tools that are used to 
None of the prior arts, either alone or in combination, teaches the limitations of claim 14, particularly: “automatically select a designated tool from the plurality of tools to establish communication for the meeting in response to receipt of the tool information based at least in part on an analysis of the tool information indicating that the designated tool is used more than other tools to facilitate the interactions among the plurality of users; and cause the digital personal assistant to at least one of automatically schedule the meeting or automatically propose to schedule the meeting based at least in part on an inference of the intent to have the meeting.” 
Independent claim 23 is directed to a method of performing intent-based scheduling via a digital personal assistant using one or more processors of a processor-based system, the method comprising: analyzing one or more communications from a first user in a conversation between the first user and one or more second users, using at least one of the one or more processors, to identify a first communication from the first user that indicates that the first user has an intent to have a first meeting between at least the first user and one or more second users; analyzing one or more communications from the one or more second users in the conversation between the first user and the one or more second users, using at least one of the one or more processors, to identify one or more second communications from the one or more 
None of the prior arts, either alone or in combination, teaches the limitations of claim 23, particularly: “and the one or more second communications in the conversation between the first user and the one or more second users indicating that the first user and the one or more second users have the intent to have the first meeting, inferring an importance of the first meeting; and causing the digital personal assistant to automatically reduce a duration of a second meeting to accommodate the first meeting based at least in part on an inference that the importance of the first meeting is greater than an importance of the second meeting.”

The closest prior art of record are the following:
Trang et al. (US 2009/0077244 A1) teaches a method or system for scheduling another time for a communication session when a called party is presently unable or unwilling to accept an incoming call. 
Nelken et al. (US2006/0200374 A1) teaches an automated method of scheduling activities between users having on-line calendar information available to a network. 
Mehta et al. US 2015/0358414 A1) teaches an inference based event notification techniques based on monitoring user interactions. The inference based notification are made by a personal digital assistant as to likely user preferences based on user interaction with one or more computing devices. 
White et al. (US 2014/0115456 A1) teaches a system and method for facilitating users access to software functionality such as enterprise-related Software 
Kauwe et al. (US 2016/0055215 A1) teaches interactive event-scheduling platform that is able to notify and alert users via real-time feeds and encouraging interaction through a full-service Social media suite (SMS). 

However, taken alone or in combination, the aforementioned prior art references do not sufficiently teach or suggest the claim limitations as recited in the claimed invention in each of claims 1, 14 and 23 which includes the following features: 
Independent claim 1 “and cause the digital personal assistant to at least one of automatically schedule a time on a first calendar of the first user and one or more second calendars of the one or more respective second users to have the first meeting between at least the first user and the one or more second users or automatically propose the time such that acceptance of the time causes the digital personal assistant to automatically schedule the time on the first calendar of the first user and the one or more second calendars of the one or more respective second users to have the first meeting based at least in part on an inference of the importance of the first meeting and further based at least in part on the first communication and the one or more second communications in the conversation between the first user and the one or more second users indicating that the first user and the one or more second users have the intent to have the first meeting”.  

Independent claim 14 “automatically select a designated tool from the plurality of tools to establish communication for the meeting in response to receipt of the tool information based at least in part on an analysis of the tool information indicating that the designated tool is used more than other tools to facilitate the interactions among the plurality of users; and cause the digital personal assistant to at least one of automatically schedule the meeting or automatically propose to schedule the meeting based at least in part on an inference of the intent to have the meeting.”
Independent claim 23 “and the one or more second communications in the conversation between the first user and the one or more second users indicating that the first user and the one or more second users have the intent to have the first meeting, inferring an importance of the first meeting; and causing the digital personal assistant to automatically reduce a duration of a second meeting to accommodate the first meeting based at least in part on an inference that the importance of the first meeting is greater than an importance of the second meeting.”
The remaining claims are dependent claims, thus they are also patently distinct over the prior art of record for at least the reasons above. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN C MANG whose telephone number is (571)270-7598.  The examiner can normally be reached on Mon - Fri 8:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on 5712729767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ANN J LO/
Supervisory Patent Examiner, Art Unit 2126